Title: From George Washington to Major Albert Pawling, 2 March 1779
From: Washington, George
To: Pawling, Albert


Sir
Hd Qrs Middlebrook 2 March 1779

In your letter of the 25 Ulto you seem to have misconceived the intention of Congress, upon which is founded your application for leave to resign. It is not their purpose to reduce Col. Malcom’s Regiment. This will be incorporated with Col. Spencer’s, and as you are the only Major in the two Regiments of cou[r]se you will be continued.
After considering the just claims which the country have on good offi[c]ers I am persuaded you will suspend your application. I am sir your &.
